DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites a D-PHY. A D-PHY should be recited as a D-PHY (physical layer).  Similarly, a C-PHY should be recited as a C-PHY (physical layer).
Claims 2-9 are objected to based on the dependency of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0286327).
Regarding claim 1, Zhang discloses a high speed signal drive circuit [e.g. fig. 3 (or fig.  2/5/6/7 with the corresponding elements)], comprising: a D-PHY drive signal generation module [e.g. the circuit/device that generates DPHY_Data and DPHY_Clock, also see fig. 1], a C-PHY drive signal generation module [e.g. the circuit/device that generates CPHY_Data, also see fig. 1], a drive signal selection module [e.g. 304-307, the circuit that generates the select signals for mux 302_1-302_4] and a multiplex drive module [e.g. 302_1-302_4/301_1-301_4], wherein an output terminal of the D-PHY drive signal generation module and an output terminal of the C-PHY drive signal generation module are both connected to an input terminal of the drive signal selection module, and an output terminal of the drive signal selection module is connected to an input terminal of the multiplex drive module; the D-PHY drive signal generation module is configured to generate a D-PHY drive signal; the C-PHY drive signal generation module is configured to generate a C-PHY drive signal; and the drive signal selection module is configured to: receive the D-PHY drive signal or the C-PHY drive signal, and control a control switch [see at least Q3/Q4 fig. 4, paras 0022-0023] of the multiplex drive module to be on and off based on the D-PHY drive signal or the C-PHY drive signal, whereby the multiplex drive module function as a D-PHY drive circuit or a C-PHY drive circuit.
Allowable Subject Matter
s 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please also see the PTO-892 Notice of reference cited. The cited references also disclose claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842